             Case 20-60030 Document 62 Filed in TXSB on 06/02/20 Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   VICTORIA DIVISION

    In re:                                                    §                         Chapter 7
                                                              §
    Q’MAX AMERICA, INC., 1                                    §              Case No. 20-60030-CML
                                                              §
              Debtor.                                         §                 Jointly Administered


                   MOTION FOR EMERGENCY STATUS CONFERENCE



             THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
             YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
             CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
             AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
             RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
             FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
             THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
             THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
             TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
             FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
             HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
             HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
             MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
             THE MOTION AT THE HEARING.

             REPRESENTED             PARTIES           SHOULD           ACT       THROUGH             THEIR
             ATTORNEY.

             EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
             CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
             WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO
             THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE
             EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
             FILE AN IMMEDIATE RESPONSE. A STATUS CONFERENCE HAS
             BEEN REQUESTED ON OR BEFORE JUNE 3, 2020.



1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
      Q’Max America Inc. (2319) and Anchor Drilling Fluids USA, LLC (5395).



MOTION FOR EMERGENCY STATUS CONFERENCE                                                                           PAGE | 1
        Case 20-60030 Document 62 Filed in TXSB on 06/02/20 Page 2 of 3




TO THE HONORABLE CHRISTOPHER M. LOPEZ, UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW Christopher R. Murray, Chapter 7 Trustee (“Trustee”), for Q-Max,

America, Inc., et al. (“Debtors”) and files this Motion for Emergency Status Conference

(“Motion”) and in request of such Motion, respectfully states as follows:

       1.     On May 24, 2020 (“Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 7 of the Bankruptcy Code commencing the Chapter 7 Cases.

       2.     On or about May 24, 2020, the United States Trustee appointed the Trustee

as the duly qualified trustee over the Debtors’ chapter 7 estates.

       3.     On May 27, 2020, the Trustee filed an Emergency Motion to: (1) Operate

Business; (2) Continue Operation of Business; and (3) Maintain Cash Management System

[Dkt. No. 7], which was granted by Order dated May 28, 2020 [Dkt. No. 43].

       4.     An Emergency hearing is requested to advise the Court of the status of the

sales transaction, post-petition operations, and the post-petition credit facility. The Trustee

anticipates filing motions relating to these matters prior to June 3 at 2:00 p.m. However,

given the shortened notice provided to creditors and other parties in interest, the Trustee

anticipates the Court setting a hearing on the bidding procedures for a later date.

                                 PRAYER FOR RELIEF

       WHEREFORE, the Trustee respectfully requests that the Court permit an

Emergency Status Conference at the hearing currently scheduled on June 3, 2020 at 2:00

p.m.; and for such other and further relief as the Court deems appropriate.

       Dated: June 2, 2020




MOTION FOR EMERGENCY STATUS CONFERENCE                                                 PAGE | 2
        Case 20-60030 Document 62 Filed in TXSB on 06/02/20 Page 3 of 3




                                          Respectfully submitted,

                                          McDowell Hetherington LLP

                                          By: /s/ Jarrod B. Martin
                                              Jarrod B. Martin
                                              Texas Bar No. 24070221
                                              1001 Fannin Street
                                              Suite 2700
                                              Houston, TX 77002
                                              P: 713-337-5580
                                              F: 713-337-8850
                                              E: Jarrod.Martin@mhllp.com

                                              Attorneys for Christopher Murray,
                                              Chapter 7 Trustee



                            CERTIFICATE OF SERVICE

       The undersigned certifies that on June 2, 2020 a true and correct copy of the
foregoing Motion was served electronically on all parties registered to receive electronic
notice of filings in this case via this Court’s ECF notification system.

                                          /s/ Jarrod B. Martin
                                          Jarrod B. Martin


                            BLR 9013-1(I) CERTIFICATE

       Pursuant to BLR 9013-1(i), I hereby certify that the information contained in the
foregoing document with respect to the need for emergency relief is true and correct to the
best of my knowledge.

                                          /s/ Jarrod B. Martin
                                          Jarrod B. Martin




MOTION FOR EMERGENCY STATUS CONFERENCE                                              PAGE | 3
